Citation Nr: 0509066	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  97-31 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for dementia and anxiety disorder due to hypotensive and 
hypoxic episode (dementia and anxiety).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to July 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, that 
granted entitlement to VA compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for dementia and anxiety and 
assigned an initial 30 percent evaluation, effective March 
28, 1996.  The veteran perfected a timely appeal to the Board 
of his challenge of the propriety of the initial 30 percent 
evaluation.

In a March 2000 rating decision, the RO increased the rating 
of the veteran's psychiatric disability to 50 percent, 
effective March 28, 1996.  Because the increase in evaluation 
of the veteran's psychiatric disability does not represent 
the maximum ratings available for the condition, this claim 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

When this matter was previously before the Board in March 
2003, it was remanded in light of the veteran's request to 
testify before a Veterans Law Judge at the local VA office.  
In a December 2004 letter, the RO advised the veteran of the 
date, time and location of his January 2005 Board hearing; 
however, in December 2004, the veteran withdrew his request 
to testify at a Board hearing, and thus the Board will 
proceed with its consideration of the veteran's appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board 
regrets that this matter must be remanded for further 
development.  In taking this action, the Board is mindful 
that this appeal has been pending since March 1996, but 
concludes that, under the law, it has no discretion but to 
associate pertinent, outstanding records with the claims 
folder.

During his January 2000 hearing, the veteran reported 
receiving VA outpatient treatment approximately every three 
months.  No VA treatment records, however, dated since 
February 2000, have been associated with the claims folder.  
In this regard, the Board acknowledges that the physician who 
conducted the October 2003 VA psychiatric examination 
indicated that the veteran was not then in counseling; 
however, he noted that VA continued to supply him with Buspar 
and Ativan to treat his dementia and anxiety.  Thus it is 
likely that VA outpatient evaluations were conducted as part 
of VA's decision to continue to dispense these medications; 
these outstanding records and reports are relevant to the 
Board's determination of this appeal, and must be associated 
with the claims folder prior to the Board's determination of 
this appeal.  

At the January 2000 hearing, the veteran also reported that, 
since January 1999, he was receiving disability retirement 
benefits.  To date, however, VA has not sought any records 
from the Social Security Administration (SSA).  Pursuant to 
the law, VA must obtain these outstanding VA and SSA records.  
See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).  As such, the Board has no discretion and 
this matter must be remanded.

Further, these outstanding records may be especially 
important in light of the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Fenderson v. West, 
12 Vet. App. 119 (1999).  In that case, the Court held that 
where, as here, the veteran challenges the initial evaluation 
assigned immediately following the grant of service 
connection, VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as "staged 
rating."  Id. at 126.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since March 1996 for 
psychiatric disability.  This should 
specifically include records of his 
treatment at the Lebanon, Pennsylvania, 
VA outpatient treatment clinic, dated 
since February 2000.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted and the veteran must be 
informed in writing.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded comprehensive VA psychiatric 
examination to determine the nature, 
extent and severity of his dementia and 
anxiety.  It is imperative that the 
veteran's examiner reviews the evidence 
in his claims folder, including a 
complete copy of this REMAND, and 
acknowledges this review in his or her 
report.  The examination report should 
reflect consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  The 
examiner should include a multi-axial 
assessment, including the assignment of a 
Global Assessment of Functioning (GAF) 
score and an explanation of what the 
score means.  All examination findings 
and the complete rationale for all 
opinions expressed and conclusions 
reached should be set forth in a legible 
report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO must readjudicate the 
veteran's claim.  The RO must provide 
adequate reasons and bases for its 
determination, addressing all issues and 
concerns that were noted in this REMAND.  

5.  The veteran and his representative 
must be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


